
	

113 SRES 570 IS: Designating October 17, 2014, as “National Alternative Fuel Vehicle Day”. 
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 570
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Manchin (for himself, Mr. Burr, Mr. Rockefeller, Ms. Mikulski, and Mr. Brown) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating October 17, 2014, as 
National Alternative Fuel Vehicle Day.

	
	
		Whereas the United States should reduce dependence on foreign oil and enhance energy security by
			 creating a transportation sector that is less dependent on oil;Whereas the United States should improve air quality in the United States by reducing emissions
			 from the millions of motor vehicles that operate in the United States;Whereas the United States should foster national expertise and technological advancement in
			 cleaner, more energy-efficient alternative fuel and advanced technology
			 vehicles;Whereas a robust domestic industry for alternative fuels and alternative fuel and advanced
			 technology vehicles will create jobs and increase the competitiveness of
			 the United States in the international community;Whereas the people of the United States need more options for clean and energy-efficient
			 transportation;Whereas mainstream adoption of alternative fuel and advanced technology vehicles will produce
			 benefits at the local, national, and international levels;Whereas consumers and businesses require a better understanding of the benefits of alternative fuel
			 and advanced technology vehicles;Whereas first responders require proper comprehensive training to be fully prepared for any
			 precautionary measures that they may need to take during incidents and
			 extrications that involve alternative fuel and advanced technology
			 vehicles;Whereas the Federal Government can lead the way toward a cleaner and more efficient transportation
			 sector by choosing alternative fuel and advanced technology vehicles for
			 the fleets of the Federal Government; andWhereas Federal support for the adoption of alternative fuel and advanced technology vehicles can
			 accelerate greater energy independence for the United States, improve the
			 environmental security of the United States, and address global climate
			 change: Now, therefore, be it
		
	
		That the Senate—
			(1)designates October 17, 2014, as National Alternative Fuel Vehicle Day;(2)proclaims National Alternative Fuel Vehicle Day as a day to promote programs and activities that
			 will lead to the greater use of cleaner, more efficient transportation
			 that uses new sources of energy; and(3)urges the people of the United States to—(A)increase personal and commercial use of cleaner and more energy-efficient alternative fuel and
			 advanced technology vehicles;(B)promote public sector adoption of cleaner and more energy-efficient alternative fuel and advanced
			 technology vehicles; and(C)encourage the adoption of Federal policies to advance and adopt alternative, advanced, and emerging
			 vehicle and fuel technologies in order to reduce the dependence of the
			 United States on foreign oil.
				
